Exhibit 10.1




AGREEMENT




CONCERNING THE EXCHANGE OF SECURITIES




BY AND AMONG




CHINA NUVO SOLAR ENERGY, INC.




AND




SURGLINE, INC. AND

THE SECURITY HOLDERS OF SURGLINE, INC.








--------------------------------------------------------------------------------

INDEX

 

 

Page

ARTICLE I – Exchange of Securities

1

1.1

Issuance of Securities

1

1.2

Exemption from Registration

1

1.3

CNUV Common Stock Outstanding

1

ARTICLE II – Representations and Warranties of SURGLINE

1

2.1

Organization

1

2.2

Capital

2

2.3

Subsidiaries

2

2.4

Directors and Officers

2

2.5

Financial Statements

2

2.6

Absence of Changes

2

2.7

Absence of Undisclosed Liabilities

2

2.8

Tax Returns

2

2.9

Investigation of Financial Condition

2

2.10

Intellectual Property Rights

2

2.11

Compliance with Laws

2

2.12

Litigation

3

2.13

Authority

3

2.14

Ability to Carry Out Obligations

3

2.15

Full Disclosure

3

2.16

Assets

3

2.17

Material Contracts

3

2.18

Indemnification

3

2.19

Criminal or Civil Acts

3

2.20

Restricted Securities

3

ARTICLE III – Representations and Warranties of CNUV

3

3.1

Organization

3

3.2

Capital

4

3.3

Subsidiaries

4

3.4

Directors and Officers

4

3.5

Financial Statements

4

3.6

Absence of Changes

4

3.7

Absence of Undisclosed Liabilities

4

3.8

Tax Returns

4

3.9

Investigation of Financial Condition

4

3.10

Intellectual Property Rights

4

3.11

Compliance with Laws

4

3.12

Litigation

4

3.13

Authority

4

3.14

Ability to Carry Out Obligations

5

3.15

Full Disclosure

5

3.16

Assets

5

3.17

Material Contracts

5

3.18

Indemnification

5

3.19

Quotation Board Trading Status

5

ARTICLE IV – Covenants Prior to the Closing Date

5

4.1

Investigative Rights

5

4.2

Conduct of Business

5

4.3

Confidential Information

5

4.4

Notice of Non-Compliance

5

ARTICLE V – Conditions Precedent to CNUV’s Performance

6

5.1

Conditions

6

5.2

Accuracy of Representations

6

5.3

Performance

6

5.4

Absence of Litigation

6

5.5

Officer’s Certificate

6





i




--------------------------------------------------------------------------------




ARTICLE VI – Conditions Precedent to SURGLINE’s Performance

6

6.1

Conditions

6

6.2

Accuracy of Representations

6

6.3

Performance

6

6.4

Absence of Litigation

6

6.5

Officer’s Certificate

6

6.6

Payment of Liabilities

6

6.7

Officers of CNUV

7

6.8

Officers of SurgLine

7

ARTICLE VII – Closing

7

7.1

Closing

7

ARTICLE VIII – Covenants Subsequent to the Closing Date

7

8.1

Registration and Listing

7

ARTICLE IX – Miscellaneous

7

9.1

Captions and Headings

7

9.2

No Oral Change

7

9.3

Non-Waiver

7

9.4

Time of Essence

7

9.5

Entire Agreement

7

9.6

Choice of Law

8

9.7

Counterparts

8

9.8

Notices

8

9.9

Binding Effect

8

9.10

Mutual Cooperation

8

9.11

Announcements

8

9.12

Expenses

8

9.13

Survival of Representations and Warranties

8

9.14

Exhibits

8

9.15

Termination, Amendment and Waiver

8




EXHIBITS




Allocation of Securities

Exhibit 1.1

Subscription Agreement

Exhibit 1.2

Financial Statements of SURGLINE

Exhibit 2.5

Material Contracts of SURGLINE

Exhibit 2.17

Financial Statements of CNUV

Exhibit 3.5

Liabilities Surviving the Closing

Exhibit 6.6

             





ii




--------------------------------------------------------------------------------

AGREEMENT




THIS AGREEMENT (“Agreement”) is made this 6th day of July, 2011, by and between
China Nuvo Solar Energy, Inc., a Nevada corporation (“CNUV”), SurgLine, Inc., a
Nevada corporation (“SURGLINE”), and the security holders of SURGLINE (the
“SURGLINE Security Holders”) who are listed on Exhibit 1.1 hereto and have
executed Subscription Agreements in the form attached in Exhibit 1.2, hereto.




WHEREAS, CNUV is a publicly-owned Nevada corporation with 1,475,000,000 shares
of authorized common stock, par value $0.001 per share. At time of closing there
will be no more than 40,000,000 shares of common stock issued and outstanding
and is quoted on the Over the Counter Quotation Board (the “OTCQB”) and on the
Pinksheets under the symbol “CNUV”. Additionally, CNUV has 25,000,000 shares of
authorized preferred stock, par value $0.001 per share, of which there are
274,473 shares of Series A preferred stock issued and outstanding.

WHEREAS, CNUV desires to acquire all of the issued and outstanding common stock
of SURGLINE from the SURGLINE Security Holders in exchange for newly issued
unregistered shares of common stock of CNUV;




WHEREAS, all of the SURGLINE Security Holders, by execution of Exhibit 1.2
hereto, agree to exchange all 23,215,000  common shares they hold in SURGLINE
for the number of common shares of CNUV that would equal 70% of the outstanding
common stock immediately after the closing of this Agreement (the “Exchange
Shares”).




NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:




ARTICLE I




Exchange of Securities




1.1

Issuance of Securities. Subject to the terms and conditions of this Agreement,
CNUV  agrees to issue the Exchange Shares as fully paid and non-assessable
unregistered shares of CNUV ’s $.001 par value common stock (the “CNUV  Shares”)
for all 23,215,000  issued and outstanding shares of the $.001 par value common
stock of SURGLINE (the “SURGLINE Shares”) held by the SURGLINE Security Holders.
 All CNUV Shares will be issued directly to the SURGLINE Security Holders on the
date the transaction contemplated by this Agreement closes (the “Closing Date”),
pursuant to the schedule set forth in Exhibit 1.1.  




1.2

Exemption from Registration. The parties hereto intend that all CNUV common
stock to be issued to the SURGLINE Security Holders shall be exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
pursuant to Section 4(2) and/or Regulation D of the Act and rules and
regulations promulgated thereunder.  In furtherance thereof, each of the
SURGLINE Security Holders will execute and deliver to CNUV on the Closing Date
their consent to this Agreement set forth in Exhibit 1.2 hereto.  




1.3

CNUV Common Stock Outstanding. CNUV will have no more than 40,000,000 shares of
common stock outstanding at closing. Accordingly, following the closing of the
Agreement, CNUV shall have a total of 200,000,000 shares outstanding, of
which70% of the total shares outstanding will be held by the SURGLINE Security
Holders. Barry, we are missing 20,000,000 shares




ARTICLE II




Representations and Warranties of SURGLINE




SURGLINE hereby represents and warrants to CNUV that:




2.1

Organization. SURGLINE is a corporation duly organized, validly existing and in
good standing under the laws of Nevada, has all necessary corporate powers to
own its properties and to carry on its business as now owned and operated by it,
and is duly qualified to do business and is in good standing in each of the
states where its business requires qualification.





1




--------------------------------------------------------------------------------




2.2

Capital. The authorized capital stock of SURGLINE consists of 75,000,000
authorized shares of $.0001par value common stock, of which 23,215,000  shares
of common stock are outstanding.  There are no authorized shares of preferred
stock.  All of the outstanding common stock of SURGLINE are duly and validly
issued, fully paid and non-assessable.  There are no outstanding subscriptions,
options, rights, warrants, debentures, instruments, convertible securities
(except as provided in Section 1.3, above) or other agreements or commitments
obligating SURGLINE to issue any additional shares of its capital stock of any
class, other than those itemized on Schedule 2.2.  




2.3

Subsidiaries. SURGLINE does not have any subsidiaries or own any interest in any
other enterprise.




2.4

Directors and Officers. The names and titles of the directors and officers of
SURGLINE as of the date of this Agreement are as follows:  




Name

 

Position

Thomas G. Toland

 

Chief Executive Officer, President and Director

Derek Cahill

 

Treasurer, Secretary and Director




2.5

Financial Statements. Exhibit 2.5 hereto consists of the audited financial
statements of SURGLINE for the period ended June 30, 2011 (the “SURGLINE
Financial Statements”). The audit should be conducted by a member firm of and in
accordance with the standards of the Public Company Accounting Oversight Board
in the United States of America. The SURGLINE Financial Statements have been
prepared in accordance with generally accepted accounting principles and
practices consistently followed by SURGLINE throughout the periods indicated,
and fairly present the financial position of SURGLINE as of the dates of the
balance sheets included in the SURGLINE Financial Statements and the results of
operations for the periods indicated.  There are no material omissions or
non-disclosures in the SURGLINE Financial Statements.




2.6

Absence of Changes. Since June 30, 2011, there has not been any material change
in the financial condition or operations of SURGLINE, except as contemplated by
this Agreement and the notes issued or to be issued per Section 1.3 herein.  As
used throughout this Agreement, “material” means:  Any change or effect (or
development that, insofar as can be reasonably foreseen, is likely to result in
any change or effect) that causes substantial increase or diminution in the
business, properties, assets, condition (financial or otherwise) or results of
operations of a party.  Taken as a whole, material change shall not include
changes in national or international economic conditions or industry conditions
generally; changes or possible changes in statutes and regulations applicable to
a party; or the loss of employees, customers or suppliers by a party as a direct
or indirect consequence of any announcement relating to this transaction.




2.7

Absence of Undisclosed Liabilities. As of June 30, 2011, SURGLINE did not have
any material debt, liability or obligation of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due, that is not
reflected in the SURGLINE Financial Statements.




2.8

Tax Returns. Except for the items on Schedule 2.8, SURGLINE has filed all
federal, state and local tax returns required by law and has paid all taxes,
assessments and penalties due and payable. The provisions for taxes, if any,
reflected in Exhibit 2.5 are adequate for the periods indicated.  There are no
present disputes as to taxes of any nature payable by SURGLINE.




2.9

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, CNUV, its legal
counsel and accountants shall have the opportunity to meet with SURGLINE’s
accountants and attorneys to discuss the financial condition of SURGLINE during
reasonable business hours and in a manner that does not interfere with the
normal operation of SURGLINE’s business.  SURGLINE shall make available to CNUV
all books and records of SURGLINE, provided, however, that SURGLINE will be
under no obligation to provide any information subject to confidentiality
provisions or waive any privilege associated with any such information.




2.10

Intellectual Property Rights. SURGLINE owns or has the right to use all
trademarks, service marks, trade names, copyrights and patents material to its
business.

 

2.11

Compliance with Laws. To the best of SURGLINE’s knowledge, SURGLINE has complied
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws, except where
such non-compliance would not have a material adverse impact upon its business
or properties.





2




--------------------------------------------------------------------------------




2.12

Litigation. SURGLINE is not a defendant in any suit, action, arbitration or
legal, administrative or other proceeding, or governmental investigation which
is pending or, to the best knowledge of SURGLINE, threatened against or
affecting SURGLINE or its business, assets or financial condition, except as
disclosed in Exhibit 2.12.  SURGLINE is not in default with respect to any
order, writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality applicable to it.  SURGLINE is not engaged
in any material litigation to recover monies due to it.




2.13

Authority. The Board of Directors of SURGLINE has authorized the execution of
this Agreement and the consummation of the transactions contemplated herein, and
SURGLINE has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of
SURGLINE and is enforceable in accordance with its terms and conditions.  By
execution of Exhibit 1.2, all of the SURGLINE Security Holders have agreed to
and have approved the terms of this Agreement.  




2.14

Ability to Carry Out Obligations. To the best of SURGLINE’s knowledge, the
execution and delivery of this Agreement by SURGLINE and the performance by
SURGLINE of its obligations hereunder in the time and manner contemplated will
not cause, constitute or conflict with or result in (a) any breach or violation
of any of the provisions of or constitute a default under any license,
indenture, mortgage, instrument, article of incorporation, bylaw, or other
agreement or instrument to which SURGLINE is a party, or by which it may be
bound, nor will any consents or authorizations of any party other than those
hereto be required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of SURGLINE, or (c) an event that would result in the creation
or imposition of any lien, charge or encumbrance on any asset of SURGLINE.




2.15

Full Disclosure. None of the representations and warranties made by SURGLINE
herein or in any exhibit, certificate or memorandum furnished or to be furnished
by SURGLINE, or on its behalf, contains or will contain any untrue statement of
material fact or omit any material fact the omission of which would be
misleading.




2.16

Assets. SURGLINE’s assets are fully included in Exhibit 2.5 and are not subject
to any claims or encumbrances except as indicated in Exhibit 2.5.




2.17

Material Contracts.  All of SURGLINE’s material contracts, are attached as
Exhibit 2.17.




 

2.18

Indemnification. SURGLINE agrees to indemnify, defend and hold CNUV and CNUV ’s
officers and directors harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against CNUV which arise out of, or result from (i)
any breach by SURGLINE in performing any of its covenants or agreements under
this Agreement or in any schedule, certificate, exhibit or other instrument
furnished or to be furnished by SURGLINE under this Agreement, (ii) a failure of
any representation or warranty in this Article II or (iii) any untrue statement
made by SURGLINE in this Agreement.




2.19

Criminal or Civil Acts. No executive officer, director or principal stockholder
of SURGLINE has ever been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD (FINRA) judgment or decree,
or is currently the subject to any investigation in connection with a felony
crime or Commission or NASD proceeding.




2.20

Restricted Securities.  SURGLINE and the SURGLINE Security Holders, by execution
of this Agreement and of Exhibit 1.2, acknowledge that all of the CNUV Shares
issued by CNUV are restricted securities and none of such securities may be sold
or publicly traded except in accordance with the provisions of the Act.




ARTICLE III




Representations and Warranties of CNUV




CNUV represents and warrants to SURGLINE that:




3.1

Organization. CNUV is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, has all necessary corporate powers to carry
on its business, and is duly qualified to do business and is in good standing in
each of the states where its business requires qualification.





3




--------------------------------------------------------------------------------




3.2

Capital. The authorized capital stock of CNUV currently consists of
1,475,000,000 shares of $.001 par value common stock, of which 590,000,000
shares are currently outstanding. CNUV has 25,000,000 shares of $0.001 par value
preferred stock authorized and 385,583 shares of Series A preferred stock issued
and outstanding. All of CNUV’s outstanding securities are duly and validly
issued, fully paid and non-assessable. There are no outstanding subscriptions,
options, rights, warrants, debentures, instruments, convertible securities or
other agreements or commitments obligating CNUV to issue any additional shares
of its capital stock of any class except as included and described in Schedule
3.2.




3.3

Subsidiaries. Other than those described in Schedule 3.3 CNUV does not have any
subsidiaries or own any interest in any other enterprise.




3.4

Directors and Officers. Henry Fong is the Chief Executive Officer and a
Director, Richard W. Perkins is a Director and Barry Hollander is the Chief
Financial Officer.




3.5

Financial Statements. Exhibit 3.5 hereto consists of the audited financial
statements of CNUV for the years ended July 31, 2010 and 2009 and the unaudited
financial statements of CNUV for the nine months ended April 30, 2011 and 2010
(the “CNUV Financial Statements”).  The CNUV Financial Statements have been
prepared in accordance with generally accepted accounting principles and
practices consistently followed by CNUV throughout the periods indicated, and
fairly present the financial position of CNUV as of the dates of the balance
sheets included in the CNUV Financial Statements and the results of operations
for the periods indicated.  There are no material omissions or non-disclosures
in the CNUV Financial Statements.




3.6

Absence of Changes. Since April 30, 2011,  there has not been any material
change in the financial condition or operations of CNUV, except as contemplated
by this Agreement.




3.7

Absence of Undisclosed Liabilities. As of April 30, 2011, CNUV did not have any
material debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the CNUV Financial Statements.




3.8

Tax Returns. Within the times and in the manner prescribed by law, CNUV has
filed all federal, state and local tax returns required by law and has paid all
taxes, assessments and penalties due and payable, except as described in
Schedule 3.8




3.9

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, SURGLINE, its legal
counsel and accountants shall have the opportunity to meet with CNUV’s
accountants and attorneys to discuss the financial condition of CNUV.  CNUV
shall make available to SURGLINE all books and records of CNUV.




3.10

Intellectual Property Rights. Other than disclosed in their SEC filings CNUV
does not have any other material patents, trademarks, service marks, trade
names, copyrights or other intellectual property rights.




3.11

Compliance with Laws. CNUV has complied with, and is not in violation of,
applicable federal, state or local statutes, laws or regulations including
federal and state securities laws.




3.12

Litigation. CNUV is not a defendant in any suit, action, arbitration, or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of CNUV, threatened against or affecting CNUV
or its business, assets or financial condition.  CNUV is not in default with
respect to any order, writ, injunction or decree of any federal, state, local or
foreign court, department, agency or instrumentality applicable to it.  CNUV is
not engaged in any material litigation to recover monies due to it.

  

3.13

Authority. All Directors of CNUV have authorized the execution of this Agreement
and the transactions contemplated herein, and CNUV has full power and authority
to execute, deliver and perform this Agreement, and this Agreement is the legal,
valid and binding obligation of CNUV, and is enforceable in accordance with its
terms and conditions.





4




--------------------------------------------------------------------------------




3.14

Ability to Carry Out Obligations. The execution and delivery of this Agreement
by CNUV and the performance by CNUV of its obligations hereunder will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw or other agreement or
instrument to which CNUV is a party, or by which it may be bound, nor will any
consents or authorization of any party other than those hereto be required, (b)
an event that would permit any party to any agreement or instrument to terminate
it or to accelerate the maturity of any indebtedness or other obligation of CNUV
, or (c) an event that would result in the creation or imposition of any lien,
charge or encumbrance on any asset of CNUV .




3.15

Full Disclosure. None of the representations and warranties made by CNUV herein,
or in any exhibit, certificate or memorandum furnished or to be furnished by
CNUV or on its behalf, contains or will contain any untrue statement of material
fact or omit any material fact the omission of which would be misleading.




3.16

Assets.  CNUV has no assets or liabilities, other than those on the Financial
Statements

 

3.17

Material Contracts.  CNUV has no material contracts.  




3.18

Indemnification. CNUV agrees to indemnify, defend and hold SURGLINE harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorney fees asserted by third parties
against SURGLINE, which arise out of, or result from (i) any breach by CNUV in
performing any of its covenants or agreements in this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by CNUV under this Agreement,  (ii) a failure of any representation or warranty
in this Article III, or (iii) any untrue statement made by CNUV in this
Agreement.




3.19

Quotation Board Trading Status. CNUV shall be in compliance with all
requirements for, and its common stock shall continue to be quoted on, the
Electronic Quotation Board on the Closing Date, such that the common stock of
CNUV may continue to be so quoted without interruption following the Closing
Date.




ARTICLE IV




Covenants Prior to the Closing Date




4.1

Investigative Rights. Prior to the Closing Date, each party shall provide to the
other party, and such other party’s counsel, accountants, auditors and other
authorized representatives, full access during normal business hours and upon
reasonable advance written notice to all of each party’s properties, books,
contracts, commitments and records for the purpose of examining the same.  Each
party shall furnish the other party with all information concerning each party’s
affairs as the other party may reasonably request.  If during the investigative
period one party learns that a representation of the other party was not
accurate, no such claim may be asserted by the party so learning that a
representation of the other party was not accurate.




4.2

Conduct of Business. Prior to the Closing Date, each party shall conduct its
business in the normal course and shall not sell, pledge or assign any assets
without the prior written approval of the other party, except in the normal
course of business.  Neither party shall amend its Articles of Incorporation or
Bylaws (except as may be described in this Agreement), declare dividends, redeem
or sell stock or other securities.  Neither party shall enter into negotiations
with any third party or complete any transaction with a third party involving
the sale of any of its assets or the exchange of any of its common stock.




4.3

Confidential Information.  Each party will treat all non-public, confidential
and trade secret information received from the other party as confidential, and
such party shall not disclose or use such information in a manner contrary to
the purposes of this Agreement.  Moreover, all such information shall be
returned to the other party in the event this Agreement is terminated.




4.4

Notice of Non-Compliance.  Each party shall give prompt notice to the other
party of any representation or warranty made by it in this Agreement becoming
untrue or inaccurate in any respect or the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.





5




--------------------------------------------------------------------------------




ARTICLE V




Conditions Precedent to CNUV’s Performance




5.1

Conditions. CNUV’s obligations hereunder shall be subject to the satisfaction at
or before the Closing Date of all the conditions set forth in this Article V.
 CNUV may waive any or all of these conditions in whole or in part without prior
notice; provided, however, that no such waiver of a condition shall constitute a
waiver by CNUV of any other condition of or any of CNUV’s other rights or
remedies, at law or in equity, if SURGLINE shall be in default of any of its
representations, warranties or covenants under this Agreement.




5.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by SURGLINE in this Agreement or in any
written statement that shall be delivered to CNUV by SURGLINE under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.




5.3

Performance. SURGLINE shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




5.4

Absence of Litigation. No action, suit or proceeding, including injunctive
actions, before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against SURGLINE on or before the Closing
Date.




5.5

Officer’s Certificate. SURGLINE shall have delivered to CNUV a certificate dated
the Closing Date signed by the Chief Executive Officer of SURGLINE certifying
that each of the conditions specified in this Article has been fulfilled and
that all of the representations set forth in Article II are true and correct as
of the Closing Date.




ARTICLE VI




Conditions Precedent to SURGLINE’s Performance




6.1

Conditions. SURGLINE’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article VI. SURGLINE may waive any or all of these conditions in whole or
in part without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by SURGLINE of any other condition of or any
of SURGLINE’s rights or remedies, at law or in equity, if CNUV shall be in
default of any of its representations, warranties or covenants under this
Agreement.




6.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by CNUV in this Agreement or in any written
statement that shall be delivered to SURGLINE by CNUV under this Agreement shall
be true and accurate on and as of the Closing Date as though made at that time.




6.3

Performance. CNUV shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




6.4

Absence of Litigation. No action, suit or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
against CNUV on or before the Closing Date.




6.5

Officer’s Certificate. CNUV shall have delivered to SURGLINE a certificate dated
the Closing Date signed by the Chief Executive Officer of CNUV certifying that
each of the conditions specified in this Article has been fulfilled and that all
of the representations set forth in Article III are true and correct as of the
Closing Date.




6.6

Payment of Liabilities. On or before the Closing Date, CNUV shall have paid all
outstanding obligations and liabilities of CNUV through the Closing Date,
including obligations created subsequent to the execution of this Agreement,
except the liabilities as the Parties may agree that would survive the Closing
as disclosed on Exhibit 6.6.





6




--------------------------------------------------------------------------------




6.7

Officers of CNUV. The Officers of CNUV will be the following effective as of the
Closing:




Name

 

Position

Thomas G. Toland

 

Chief Executive Officer and President

Richard Dutch




Barry Hollander

 

Chief Operating Officer  and Secretary




Treasurer and Chief Financial Officer




6.8

Officers of Surgline. On the Closing Date, the Board of Directors of CNUV shall
elect the officers of SURGLINE as set forth in Section 2.4.







ARTICLE VII




Closing




7.1

Closing. The closing of this Agreement shall be held at the offices of CNUV at
any mutually agreeable time and date prior to August 31, 2011, unless extended
by mutual agreement.  At the closing:




(a)

SURGLINE shall deliver to CNUV (i) copies of Exhibit 1.2 executed by all of the
SURGLINE Security Holders, (ii) a schedule representing all of the outstanding
SURGLINE Shares duly endorsed to CNUV , (iii) the officer’s certificate
described in Section 5.5, and (iv) signed minutes of its directors approving
this Agreement; and




(b)

CNUV shall deliver to the SURGLINE Security Holders (i) certificates
representing the CNUV Shares of CNUV’s common stock pursuant to the computations
set forth in Exhibit 1.1 hereto, (ii) the officer’s certificate described in
Section 6.5, (iii) signed minutes of its sole director approving this Agreement,
and (iv) resignations if required of its officers and directors pursuant to
Sections 6.7 and 6.8.




ARTICLE VIII




Covenants Subsequent to the Closing Date




Registration and Listing. Following the Closing Date, CNUV shall use its best
efforts to continue CNUV’s common stock quotation on the Electronic Quotation
Board.




ARTICLE IX




Miscellaneous




9.1

Captions and Headings. The Article and Section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision of this Agreement.




9.2

No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.




9.3

Non-Waiver. The failure of any party to insist in any one or more cases upon the
performance of any of the provisions, covenants or conditions of this Agreement
or to exercise any option herein contained shall not be construed as a waiver or
relinquishment for the future of any such provisions, covenants or conditions.
 No waiver by any party of one breach by another party shall be construed as a
waiver with respect to any other subsequent breach.




9.4

Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.




9.5

Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings.





7




--------------------------------------------------------------------------------




9.6

Choice of Law. This Agreement and its application shall be governed by the laws
of the state of Nevada.




9.7

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




9.8

Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed as follows:




CNUV:                               

China Nuvo Solar Energy, Inc.

            

319 Clematis Street, Suite 703

             

West Palm Beach, FL.  33401

            

Attn:  Henry Fong, Chief Executive Officer




SURGLINE:

SurgLine, Inc.

 

1301 Dove St. Suite 800

 

Newport Beach, CA, 92660

 

Attn:  Tom Toland, Chief Executive Officer




9.9

Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.




9.10

Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




9.11

Announcements.  The parties will consult and cooperate with each other as to the
timing and content of any public announcements regarding this Agreement.




9.12

Expenses. Each party will bear their own expenses, including any broker’s or
finder’s fees and the expenses of their representatives, if any, and legal fees
incurred at any time in connection with this Agreement.




9.13

Survival of Representations and Warranties. The representations, warranties,
covenants and agreements of the parties set forth in this Agreement or in any
instrument, certificate, opinion or other writing providing for in it, shall
survive the Closing Date.




9.14

Exhibits. As of the execution hereof, the parties have provided each other with
the exhibits described herein.  Any material changes to the exhibits shall be
immediately disclosed to the other party.




9.15

Termination, Amendment and Waiver.  




(a)

Termination.  This Agreement may be terminated at any time prior to the Closing
Date:




(1)

By mutual written consent of SURGLINE and CNUV;




(2)

By either SURGLINE or CNUV;




(i)

If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or




(ii)

If the transaction shall not have been consummated on or before August 31, 2011.




(3)

By SURGLINE, if CNUV breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement; and  





8




--------------------------------------------------------------------------------




(4)

By CNUV, if SURGLINE breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement.




(b)  

Effect of Termination.  In the event of termination of this Agreement by either
CNUV or SURGLINE, as provided herein, this Agreement shall forthwith become void
and have no effect, without any liability or obligation on the part of SURGLINE
or CNUV.




(c)  

Extension; Waiver.  At any time prior to the Closing Date, the parties may, to
the extent legally allowed, (a) extend the time for the performance of any of
the obligation of the other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.




(d)

Procedure for Termination, Amendment, Extension or Waiver.  A termination of
this Agreement, an amendment of this Agreement or an extension or waiver shall,
in order to be effective, require in the case of SURGLINE or CNUV, action by its
respective Board of Directors.




In witness whereof, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.




CHINA NUVO SOLAR ENERGY, INC.

SURGLINE, INC.     







By: /s/ HenryFong                          

By: /s/ Thomas G. Toland         

Henry Fong

Thomas G. Toland

Chief Executive Officer   

Chief Executive Officer








9




--------------------------------------------------------------------------------







EXHIBIT 1.1




SCHEDULE OF SURGLINE SECURITY HOLDERS

AND

ALLOCATION OF CNUV SHARES




Name of SURGLINE

Security Holder      

SS or

Tax ID#

Number of

SURGLINE Shares

Exchanged

Number of

CNUV Shares

to be Issued

 

 

 

 

 

 

 

 

 

 

__________

 

 

 

 

 

__________

 

 

 

 

 

__________

 

 

 

 

 

__________

 

 

 

 

 

__________

 

 

 

 

 

__________

 

 

 

 

 

__________

 

 

 

 

 

Totals

 

 

 

Xxx,xxx,xxx

 

















--------------------------------------------------------------------------------

EXHIBIT 1.2




SURGLINE’S SHAREHOLDER CONSENT




The undersigned, being the holders of a majority of the issued and outstanding
shares of common stock of SurgLine, Inc., a Nevada corporation (the “Company”),
pursuant to the Nevada Revised Statutes, do hereby approve and adopt the
following resolutions as though adopted at a special meeting of the Company’s
stockholders duly called and held:




WHEREAS, the board of directors of the Company approved the Agreement Concerning
the Exchange of Securities By and Among China Nuvo Solar Energy, Inc. (“CNUV”)
and the Company (“Exchange Agreement”) as set forth on Exhibit A hereto whereby
securities of the Company would be exchanged for shares of CNUV (the
“Exchange”).




RESOLVED, that the Exchange with Cnuv is hereby approved under the terms set
forth in the Exchange Agreement, subject to any changes, modifications,
amendments, and supplements as the executive officers of the Company, or any of
them, deem necessary or appropriate.




RESOLVED, that the Company’s officers, or any of them, are hereby authorized in
their discretion to take any and all actions as they deem necessary, advisable
or appropriate in order to effectuate the Exchange, including, without
limitation, executing and delivering such agreements, instruments and documents
contemplated by the Exchange Agreement, and performing the obligations of the
Company thereunder, including, without limitation, abandoning the Exchange at
any time the chief executive officer of the Company deems appropriate; and




RESOLVED, that this written consent may be signed in counterparts, all of which
taken together shall constitute one and the same instrument; and signatures to
this written consent may be delivered by facsimile and other electronic means.

The undersigned is signing this written consent on the date set forth below.




STOCKHOLDER:




IF AN INDIVIDUAL:

F AN ENTITY:




____________________________________

Entity Name: ____________________________




Print Name: __________________________

By: ____________________________________




Date: _______________________________

Print Name: _____________________________




Title: ___________________________________




Date: ___________________________________




















--------------------------------------------------------------------------------

EXHIBIT 2.5




FINANCIAL STATEMENTS OF SURGLINE











--------------------------------------------------------------------------------




EXHIBIT 3.5




FINANCIAL STATEMENTS OF CNUV











--------------------------------------------------------------------------------

EXHIBIT 6.6




LIABILITIES SURVIVING THE CLOSING












